CONTRACT NO. PP/81/01/LCD

on SECURITY ASSIGNMENT OF A RECEIVABLE

 

 

1.

Commercial firm:

Č

eská spořitelna, a.s.

 

Registered seat:

Na Příkopě 29, Prague 1, Postal Code: 113 98

 

Identification No.:

45244782

 

Registered in the Commercial Register maintained by the Municipal Court in
Prague, Section B, Inlet 1171

 

as the assignee (hereafter "the Bank")

 

 

And

 

2.

Commercial firm:

CME Czech Republic B.V.

 

Registered seat:

Hoogoorddreef 9

1101BA Amsterdam Zuidoost

The Netherlands

 

Registration No.:

33289324

 

as the assignor (hereafter "the Assignor")

 

 

conclude on the below day this

CONTRACT ON SECURITY ASSIGNMENT OF A RECEIVABLE

Article I
Introductory Provisions

1. For the purposes of this Contract, the terms set forth in this article have
the following meaning:

"Debtor" means the company Česká nezávislá televizní společnost, spol. s r.o.,
with its registered seat at Prague 1, Vladislavova 20, Identification No.
49616668, registered in the Commercial Register maintained by the Municipal
Court in Prague, Section C, Inlet 21333.

"Client" means the company CME Media Enterprises B.V., with its registered seat
at Hoogoorddreef 9, 1101BA Amsterdam Zuidoost, The Netherlands.

"Debtor's Real Estate" means the following real estate in the ownership of the
Debtor: land parcel No. 696 - built up area/other building object, area of 1 262
square meters; land parcel No. 709 - built up area/other building object, area
of 695 square meters; land parcel No. 697 - built up area/courtyard, area of 155
square meters; and building No. 1477 on the land parcel No. 696 built up
area/other building object and building No. 28 on land parcel No. 709 - built up
area/other building object, all registered in the List of Ownership No. 1326 for
the cadastral area Nové Město, Prague Municipality, in the Cadastral Register
for the city of Prague.

"Business Day" means any day when banks are open in the Czech Republic and
inter-bank transactions are settled. For payments in a currency other than Czech
Crowns it is any day when banks are open and foreign-currency transactions are
settled in the Czech Republic and in the main financial center for currency in
which the payments are denominated. The financial center is a place where mainly
interest rates for the given currency are quoted and where payments in such
currency are settled.

"Assigned Receivable" means the Assignor's monetary receivable against the
Debtor, the amount of which as of the day of signature of this Contract is 283
087 301 CZK (two hundred and eighty three million eighty seven thousand and
three hundred and one Czech Crowns). This Assigned Receivable of the Assignor
against the Debtor originated on the basis of a Resolution of the General
Meeting of the Debtor. The original amount of the Assigned Receivable of the
Assignor against the Debtor was 475 227 596 CZK, whereas until the signature of
this Contract the Debtor has paid to the Assignor the amount of 192 140 295 CZK
on the Assigned Receivable. Based on an agreement concluded between the Assignor
and the Debtor on 28 November 2000 and an agreement concluded between the
Assignor and the Debtor on 7 August 2001, the Assigned Receivable is due on 30
November 2005. In the case of the invalidity of the Resolution of the General
Meeting of the Debtor, based on which the Assigned Receivable stipulated above
in this definition would have otherwise originated, the Assigned Receivable
shall be the receivable arising from a potential claim for compensation for
damages against the Debtor or other liable persons originated from the invalid
Resolution of the General Meeting of the Debtor.

"Resolution of the General Meeting of the Debtor" means the resolution of the
regular General Meeting of the Debtor of 17 April 2000, at which was produced
the notarial deed NZ 239/2000, N 253/2000 by the notary JUDr. Marie Malá, with
its registered seat at Prague 2, Karlovo náměstí 17. This regular General
Meeting of the Debtor decided on the distribution of profit and the payment of
dividends for the year 1999. The total distributed profit was in the amount of
480 027 875 CZK; whereas the part of dividends accounting for the ownership
interest of the Assignor in the Debtor was 475 227 596 CZK.

"Contract" means this contract on security assignment of a receivable including
its enclosures and in the wording of appropriate amendments.

"Contracting Parties" means jointly the Bank and the Assignor.

"Account" means Account No. 004327-0310271439/0800 maintained by the Bank, which
was established by the Bank on the basis of the Secured Contract in CZK and to
which shall be transferred the payments from the Assigned Receivable under the
conditions stipulated in this Contract.

"Secured Contract" means Credit Contract No. 81/01/LCD, which the Bank and the
Client concluded on October 5, 2001 and on the basis of which the Bank undertook
to grant the Client a credit in the amount of 249 764 513.28 CZK (two hundred
and forty nine million seven hundred and sixty four thousand five hundred and
thirteen Czech Crowns and twenty eight Hallers) under the conditions stipulated
there.

"Secured Receivables" mean all monetary claims of the Bank against the Client
which originated or will originate on the basis, of a breach, from the
invalidity of the Secured Contract or by its notice by any of the Parties. The
Secured Receivables also mean all claims of the Bank against the Assignor on the
basis and in connection with this Contract, in particular the claims of the Bank
for payment of a contractual penalty according to Article X of this Contract.
The security applies to all accessories of the Secured Receivables, in
particular to interest, default interest, and costs associated with enforcement
of all Secured Receivables. In order to avoid doubt, the Contracting Parties
stipulate that the Secured Receivables are also all claims of the Bank for
payment of a contractual penalty or for compensation for damages in connection
with the Secured Contract. In the case of the invalidity of the Secured
Contract, the Secured Receivables would mean the receivable that would arise for
the Bank due to unjust enrichment of the Client, originating by fulfillment of
the Bank based on the invalid Secured Contract, and any appropriate claim of the
Bank for compensation for damages that would be thus suffered. The Secured
Receivables further mean all claims of the Bank originating from withdrawal from
the Secured Contract.

"Security of the Assigned Receivable" means mortgage rights in favor of the
Assignor, established to secure the Assigned Receivable, pertaining to the
Debtor's Real Estate, entered on List in Ownership No. 1326 by the Cadastral
Office for the city of Prague under No. V2 11624/00, with legal effects of the
entry as of 21 April 2000.

"Law on Public Auctions" means Act No. 26/2000 Coll., on Public Auctions, as
amended.

2. Unless the context of the text indicates otherwise, for terms defined in this
Contract, singular corresponds to plural and vice versa.

 

Article II
Subject of the Contract

1. The Assignor hereby declares that it is the sole creditor of the Assigned
Receivable in the amount of 283 087 301 CZK (in words two hundred and eighty
three million eighty seven thousand and three hundred and one Czech Crowns),
which it documents by an engrossment of the relevant Resolution of the General
Meeting of the Debtor, by a confirmation on payment of part of the dividends,
stipulated for payment to the Assignor by the Resolution of the General Meeting
of the Debtor, in the amount of 192 140 295 CZK. The Assignor documents the due
date of the Assigned Receivable by an agreement concluded between the Assignor
and the Debtor on 28 November 2000 and by an agreement concluded between the
Assignor and the Debtor on 7 August 2001.

2. The Assignor further declares that duly and timely payment of the Assigned
Receivable is secured by Security of the Assigned Receivable which the Assignor
documents by an extract from the Cadastral Register, List of Ownership No. 1326
maintained by the Cadastral Register for the city of Prague, showing the
Debtor's Real Estate and confirming the Security of the Assigned Receivable

3. For the purpose of securing duly and timely payment of the Secured
Receivables, the Assignor hereby assigns the Assigned Receivable to the Bank.
Based on assignment of the Assigned Receivable by the Assignor to the Bank, all
rights associated with the Assigned Receivable pass to the Bank together with
the Assigned Receivable, including Security of the Assigned Receivable.

4. Based on the Assignor's assignment of the Assigned Receivable to the Bank,
all accessories of the Assigned Receivable pass to the Bank along with the
Assigned Receivable, in particular interest, default interest and claim for
compensation of costs associated with executing the Assigned Receivable.

5. The Bank hereby accepts the Assigned Receivable thus assigned by the
Assignor, including the rights associated with it.

Article III

Effectiveness of Assignment of the Assigned Receivable

1. The Assigned Receivable and the rights associated with it are assigned as of
the date of effectiveness of this Contract. The registration of the change of
the mortgage creditor in the sense of Security of the Assigned Receivable in the
appropriate Cadastral Register will be made on the basis of a joint declaration
signed by the Contracting Parties and delivered to the Cadastral Registry for
the city of Prague together with necessary enclosures in the appropriate number
of copies. Specimen of the joint declaration constitutes Enclosure No. 1 of this
Contract.

2. The Contracting Parties are obliged to provide each other with all necessary
co-operation without undue delay for the purpose of registration of the change
in the person of the mortgage creditor in the sense of the Security of the
Assigned Receivable passing to the Bank in the appropriate Cadastral Register,
including signature of all necessary documents for this purpose and delivery of
all necessary documents to the Cadastral Register for the city of Prague
together with necessary enclosures in the appropriate number of copies.

Article IV
Rights and Obligations of the Bank and the Assignor

1. Within five (5) Business Days after the signature of this Contract, the
Assignor must prove in a way acceptable for the Bank that the notification on
assignment of the Assigned Receivable that meets requirements specified in
Enclosure No. 2 of this Contract was delivered to the Debtor. This does not
affect the right of the Bank to prove to the Debtor the assignment of the
Assigned Receivable independently.

2. The Assignor is obliged to assure that the Debtor pays its debt corresponding
to the Assigned Receivable to the Account. Should the Debtor pay its debt
corresponding to the Assigned Receivable in any other way, the Assignor is
obliged to reject such payment of the debt by the Debtor and inform the Debtor
that this debt will be paid off only by its payment to the Account. Should the
Debtor pay to the Bank from the Assigned Receivable otherwise than to the
Account, the Bank will transfer the payments of the Debtor to the Account
without undue delay and such payments will be handled as if though they had been
transferred to the Account directly by the Debtor.

3. The Bank and the Assignor explicitly agreed that payments received by the
Bank from the Assigned Receivable are considered as payment of the Assigned
Receivables or its parts, even in the case that the Assigned Receivables are not
yet due.

4. The Bank is entitled to set off any of its due receivables against the
Assignor against any receivables of the Assignor against the Bank regardless of
the due date of the receivables of the Assignor and regardless of the currency
of their denomination and the legal relationship which they result from. This
does not affect the provision of Section 360 of Act No. 513/1991 Coll., the
Commercial Code, as amended.

5. At any time, the Bank is entitled to use the monetary funds deposited on any
account of the Assignor maintained by the Bank to compensate any of its due
receivables against the Assignor, regardless of the due date of the Assignor's
receivable for payment of the monetary funds from the respective account and
regardless of the Assignor's instructions regarding the use of funds on the
account. The Bank will use the financial funds on the account by subtracting
them from the account at any time from the moment when its receivable becomes
due even without informing the Assignor in advance.

6. Application of Section 361 of Act No. 513/1991 Coll., the Commercial Code, as
amended, is excluded in all obligation relationships between the Contracting
Parties based on this Contract.

7. The Bank is obliged to send to the Assignor information about payments of the
Debtor to the Account always at the latest on the fifteenth (15th) Business Day
from the day when the Debtor's payment was credited to the Account.

 

Article V

Other Obligations of the Assignor

1. Based on the written request of the Bank, the Assignor is obliged to submit
to the Bank within fifteen (15) Business Days of the delivery of such request an
overview of the Debtor's payments of the Assigned Receivable of which the
Assignor is aware. The overview shall be prepared in a form requested by the
Bank and it shall reflect the status of the Debtor's payments of the Assigned
Receivable as of the day stipulated in the request of the Bank.

 

Article VI

Realization of the rights of the Bank on the basis of the security assignment
of the Assigned Receivable

1.

If any Secured Receivable is not duly and timely paid, the Bank will request the
Debtor in writing (with a copy to the Assignor) to pay the Assigned Receivable
or its appropriate parts (even if the Assigned Receivable or its respective part
are not yet due at that time) and provide the Debtor with an appropriate period
of time for such payment, not shorter than ten (10) Business Days from the date
of delivery of such a written request. The amount requested from the Debtor by
the Bank in such a written request may not exceed the amount corresponding to
the due unpaid part of the Secured Receivable. If the Debtor does not pay the
stipulated amount in accordance with Article VI, point 1 of this Contract, the
Bank has the right to proceed in accordance with Article VI, point 2 of this
Contract.



2. If any Secured Receivable is not duly and timely paid and not even in the
manner stipulated in Article VI, point 1 of this Contract, and the Assigned
Receivable and even its part are not yet due at that time, the Bank has the
right for satisfaction of the Secured Receivable from the proceeds of the
disposal for cash of the Assigned Receivable and the Assignor is obliged to
enable and suffer the Assigned Receivable`s disposal for cash and the
satisfaction of the Secured Receivable from proceeds of the disposal of the
Assigned Receivable for cash, even if the Secured Receivable is out of its
statute of limitations. The Bank is obliged to inform the Assignor in writing of
the intended sale of the Assigned Receivable at least ten (10) Business Days
before the day when the Bank makes an offer or realizes the sale of the Assigned
Receivable or its part to a third party. The Bank is not entitled to make an
offer or to realize the sale of the Assigned Receivable or its part to a third
party earlier than on the day following the 10. Business Day after the delivery
of such written information to the Assignor.

3. The Contracting Parties agree that for the purpose of respecting the
legitimate interest of the Assignor in achieving the highest proceeds from the
disposal of the Assigned Receivable for cash, the Assigned Receivable or its
part will be disposed for cash by sale by public auction in accordance with the
Act on Public Auctions. The Bank is entitled to conclude a contract on
performing the auction with any auction organizer of its choice, whereas the
remuneration of the auction organizer does not exceed the maximum admissible
remuneration specified in Section 18, paragraph 2 of the Act on Public Auctions.
The Bank is entitled to inform the public about holding the public auction via
the media, or in another suitable way.

4. In accordance with Section 13 of the Act on Public Auctions, the estimated
value of the Assigned Receivable will be the minimum bid. Should not even the
minimum bid be offered in the auction, the auctioneer is entitled to reduce the
minimum bid to 50% percent of the estimated value. Should the Assigned
Receivable or its part not be sold in the auction or should the auction fail, a
repeated auction will be held where the minimum bid will be at least 70% of the
minimum bid of the previous auction. If the Assigned Receivable or its part
cannot be realized by the described way, it can be sold by the Bank to anyone
for the highest offered price.

5. If any Secured Receivable is not duly and timely paid, and not even in the
manners specified in Section VI, points 1-4 of the Contract, and the Assigned
Receivable or even its part only is already due at that time and the Debtor is
in delay with its payment, the Bank is entitled to the satisfaction of the
Secured Receivable from the proceeds from the realization of the Security of the
Assigned Receivable, i.e. from the disposal of Debtor's Real Estate for cash.
The Bank is obliged to inform the Debtor and the Assignor in writing of its
intent to dispose the Debtor's Real Estate for cash at least twenty (20)
Business Days before the day when the Bank makes an offer or realizes the
disposal of the Debtor's Real Estate for cash. The Bank is not entitled to make
an offer or realize the disposal of the Debtor's Real Estate for cash earlier
than on the day following 20th. Business Day after delivery of such written
information to the Assignor and the Debtor.

6. Satisfaction of the Bank from the Security of the Assigned Receivable is
governed by the valid legal regulations and by this Contract. The Bank is
entitled to inform the public about realization of the Security of the Assigned
Receivable in an appropriate manner.

7. The manner of disposal of the Debtor's Real Estate for cash depends entirely
on the decision of the Bank; whereas the manner of disposal for cash is one of
the requirements of the Bank's notification to the Assignor and the Debtor
according to Article VI, point 5 of this Contract. In the case of failure of any
of the methods of disposal of the Debtor's Real Estate for cash chosen by the
Bank according to relevant legal regulations, the Bank is entitled to continue
by any other admissible methods of disposal of the Debtor's Real Estate for
cash.

8. The Bank is entitled to use the proceeds from the disposal of the Assigned
Receivable for cash or from the disposal of the Debtor's Real Estate for cash
for the satisfaction of the due Secured Receivables or any of their due parts if
they are not duly and timely paid by the Client or the Debtor, and for payment
of all costs related to this disposal for cash. In the case of a surplus from
the disposal of the Assigned Receivable for cash after the satisfaction of the
Secured Receivables, the surplus from the disposal of the Assigned Receivable
for cash will be transferred by the Bank without undue delay to the Assignor's
account that was announced to the Bank. In the case of a surplus from the
disposal of the Debtor's Real Estate for cash after the satisfaction of the
Assigned Receivable, the Bank will transfer the balance from the disposal for
cash and/or the surplus without undue delay to the Debtor's account that was
announced to the Bank.

9. Upon request, the Bank is obliged to inform the Assignor about the total
proceeds from the disposal of the Assigned Receivable for cash, the total
proceeds of the disposal of the Debtor's Real Estate for cash, and what part of
the payment of the Assigned Receivable, disposal of the Assigned Receivable for
cash and/or disposal of the Debtor's Real Estate for cash was used to pay the
Secured Receivables, and what is the current balance of the Secured Receivables.

Article VII
Expiry of the Security Assignment of the Assigned Receivable

1. The security assignment of the Assigned Receivable according to this Contract
expires by expiry of the Secured Receivables or by other ways stipulated by
legal regulations, with the exception stipulated in provision of Article VII,
point 3 of this Contract.

2. In the event of expiry of all Secured Receivables, the Assigned Receivable,
including the rights associated with it, will be transferred back to the
Assignor to the extent that it has not been paid by the Debtor yet or otherwise
expired. Within ten (10) Business Days after the expiry of all Secured
Receivables, the Bank is obliged to confirm in writing to the Assignor and the
Debtor the transfer of the Assigned Receivable back to the Assignor, including
its amount as of the day of this transfer, and explanation and enumeration of
this resulting amount.

3. Without undue delay after the expiry of the Secured Receivables, the Bank is
obliged to provide the Assignor and the Debtor with all co-operation necessary
for the purpose of registration of the change in the person of the mortgage
creditor in the sense of the transfer of Security of the Assigned Receivable
back to the Assignor in the appropriate Cadastral Register, including signature
of all documents necessary for this purpose and delivery of all necessary
documents to the Cadastral Register for the city of Prague together with
necessary enclosures in the appropriate number of copies.

4. If the Security of the Assigned Receivable expires as a result of expiry of
the Assigned Receivable, Article VII, point 3 shall be applied appropriately.

Article VIII
Declarations and Obligations of the Assignor

1. As of the date of the execution of this Contract and as of each date
thereafter until the expiry of the Secured Receivables, the Assignor declares
and confirms that:

a) it is a legal entity duly established and existing according to the
appropriate legal system that has an unrestricted capacity to the rights,
obligations and legal acts and in particular, to conclude this Contract and to
fulfil all obligations based on this Contract and that the execution and
signature of this Contract and fulfillment of the Assignor's obligations on its
basis were duly approved by the appropriate bodies of the Assignor;

b) this Contract is duly and validly signed by the Assignor or by its
representatives, who are not exceeding their authorizations. All obligations of
the Assignor resulting from this Contract are valid and enforceable obligations
of the Assignor. The Assignor has duly fulfilled or is prepared to duly fulfil
any obligations on the basis of this Contract and there are no objections or
claims against the Assigned Receivable that the Debtor or other parties might
assert against the Bank;

c) the Assigned Receivable has no legal or factual defects; in particular there
are no further rights of third parties to the Assigned Receivable and the
Assignor is not aware of any circumstances attesting to their origin;

d) neither the Assigned Receivable nor any of its parts were previously
satisfied by the Debtor nor it has expired by setting off the claim of the
Debtor against the Assignor (with the exception of the extent of fulfillment or
setting off that was announced to the Bank in writing by the Assignor before
executing this Contract or in this Contract) and it is not even aware of a risk
of set off;

e) the assignment of the Assigned Receivable based on this Contract is not
contrary to any agreement between the Assignor and the Debtor.

2. As of the day of execution of this Contract, the Assignor declares and
confirms that:

a) the execution of this Contract and the fulfillment of the Assignor's
obligations on its basis does not violate any constitutive or other
organizational documents of the Assignor, it is not contrary to any contract,
document, court judgement, arbitration award or administrative resolution,
regardless of whether currently effective or in legal force, which are binding
for the Assignor or affect the Assignor's rights and obligations or have a
substantial influence on the status of its assets, and it does not violate any
legal regulation;

b) the Assignor is not aware of any petition having been filed for issuing a
decision or of any such decision having been issued which might restrict the
Assignor's rights to dispose of the Assigned Receivable (for example a petition
for declaration of bankruptcy, a petition for settlement, a petition for issuing
a preliminary injunction, or a petition for realization of a resolution, etc.)
and that the Assignor is not bankrupt in the sense of relevant legal
regulations;

c) the Debtor is a legal entity duly established and existing in accordance with
the relevant legal system that has unrestricted capacity for rights,
obligations, and legal actions;

d) the Assignor is not aware of any petition having been filed to issue a
resolution or of any such resolution having been issued which might restrict the
Security of the Assigned Receivable (for example a petition for declaration of
bankruptcy, a petition for settlement, a petition for issue of a preliminary
injunction, or a petition for realization of a resolution), or that the Debtor
is bankrupt in the sense of relevant legal regulations;

e) The Debtor's Real Estate is insured against common risks by Insurance
Contract No. 80-595014267 of 23 November 1993, as amended, concluded between the
Debtor and the insurer, Kooperativa Pojist'ovna, a.s., for a total insurance
coverage of 230 781 000 CZK. The Assignor documents this declaration with an
officially verified copy of the insurance contract.

3. The Assignor is obliged:

a) not to assign the Assigned Receivable to a third party and not to set it off
against any other receivable;

b) to refrain from taking any action that might cause any of the declarations
set forth in this Contract untrue or in an important respect misleading and to
take any necessary and appropriate action to ensure that the declarations set
forth in this Contract are at all times true. The Assignor is further obliged to
notify the Bank in writing if any declaration set forth in this Contract is
untrue or in an important respect misleading. The notification must be made
within the period of seven (7) Business Days from the day when the Assignor
learns this or could have learned that the appropriate declaration is untrue or
in an important respect misleading;

c) to deliver to the Bank all announcements it received in connection with the
assertion of rights of third parties to the Assigned Receivable. The delivery
shall be made within the period of seven (7) Business Days from the day it
received such an announcement. Further it is obliged to notify the Bank in
writing if any right of third parties to the Assigned Receivable arises based on
law or on a court or administrative office resolution or for another reason.
Such notification must be made within the period of seven (7) Business Days
after the day on which the Assignor learned or could have learned of this fact;

d) not to take any action that would lead to a deterioration of the status of
the Assigned Receivable to the detriment of the Bank, not to establish any right
of third parties to the Assigned Receivable and not to take any action to
establish such a right and not to exercise rights associated with the Assigned
Receivable to the detriment of the Bank as assignee of the Assigned Receivable;

e) to provide the Bank without undue delay with all information the Assignor
learns about and which affects the Assigned Receivable in a substantial way or
that is substantial in another way for the relationship between the Assignor and
the Bank based on this Contract, including information of similar nature related
to the Debtor;

f) to inform the Bank in writing about all prepared or implemented
organizationally-legal changes in respect of the Assignor, changes in the
Commercial Register or any similar register maintained for the purposes of
registering commercial companies, and other changes that could substantially
threaten the Bank's position as assignee of the Assigned Receivable ;

g) to ensure that the Debtor's Real Estate is insured in the common extent until
the expiry of the Secured Receivables, whereby the total amount of insurance
coverage during this period will not drop below the amount given in Article
VIII, paragraph 2, letter e) of this Contract, and that the Debtor pays the
insurance premiums duly and timely;

h) to demonstrate to the Bank in an appropriate way within twenty (20) Business
Days after the delivery of a written request of the Bank that the Debtor's Real
Estate is insured in the common extent and for the amount stipulated in Article
VIII, paragraph 2, letter e) of this Contract, and that the Debtor pays
insurance premiums duly.

Article IX

Declarations and Obligations of the Bank

1. As of the date of execution of this Contract and as of each date thereafter
until the expiry of the Secured Receivables, the Bank declares and confirms
that:

a) the Bank is a legal entity duly established and existing according to the
applicable legal system that has an unrestricted capacity to rights,
obligations, and legal actions and in particular to conclude this Contract, and
to fulfil all obligations resulting from the Contract, and that the execution
and signature of this Contract and fulfillment of the Bank's obligations on its
basis was duly approved by the appropriate bodies of the Bank;

b) this Contract is duly and validly signed by the Bank or its representatives,
who are not exceeding their authorizations. All obligations of the Bank as a
result of this Contract are valid and enforceable obligations of the Bank. The
Bank duly fulfilled or is prepared to fulfil all its obligations based on this
Contract;

2. As of the day of execution of this Contract, the Bank declares and confirms
that execution of this Contract and fulfillment of the Bank's obligations based
on it does not violate any constitutive or other organizational documents of the
Bank; it is not contrary to any contract, document, court resolution,
arbitration award or administrative resolution, regardless of whether currently
effective and in legal force, which are binding for the Bank or that affect the
Bank's rights and obligations or have a substantial influence on the status of
the Bank's assets, and it does not violate any legal regulation.

3. The Bank is obliged:

a) not to assign the Assigned Receivable to a third party and not to set it off
against any other receivable, except in cases explicitly permitted by this
Contract or by a legal regulation governing the security of receivables and its
realization;

b) to transfer to the Assignor all payments received from the Debtor exceeding
the Secured Receivables not paid in another way;

c) not to take any steps leading to the disposal of the Debtor's Real Estate for
cash in the event of the Debtor's delay with fulfillment of the Assigned
Receivable, unless the Client becomes delayed with the fulfillment of the
Secured Receivables;

d) to deliver to the Assignor all notifications received in connection with the
assertion of rights of third parties to the Assigned Receivable, whereas it must
be delivered within the period of seven (7) Business Days from receiving such
notification. The Bank is further obliged to notify the Assignor in writing if
any right of third parties to the Assigned Receivable arise based on law or on a
court or administrative office resolution or for another reason, whereas the
notification must be made within the period of seven (7) Business Days from the
day when the Bank learned or could have learned about this fact;

e) not to take any action that could lead to a deterioration of the status of
the Assigned Receivable to the detriment of the Assignor, not to establish any
right of third parties to the Assigned Receivable and not to take any action
that could lead to the establishment of such a right, and not to exercise rights
associated with the Assigned Receivable to the detriment of the Assignor, except
in cases explicitly permitted by this Contract or by a legal regulations
governing the security of receivables and its realization;

f) to provide the Assignor without undue delay with all information it learns
that affects the Assigned Receivable in a substantial way or is important in
another way for the relationship between the Bank and the Assignor based on this
Contract, including information of similar nature related to the Debtor. This
provision shall not be applied if the provision of such information would breach
the duty of the Bank to keep banking secrets according to the relevant legal
regulations;

g) to inform the Assignor in writing of all planned or implemented
organizationally legal changes in respect of the Bank and other changes that
could substantially threaten the Assignor's position as assignor of the Assigned
Receivable.

Article X

Contractual Penalties

1. If any of the declarations made by the Assignor in this Contract is untrue or
in a substantial respect misleading, and/or if the Assignor breaches any
obligation according to this Contract with the exception of provisions of
Articles IV, V and VIII, paragraph 3, letters a), b), c), d), f) and g) of this
Contract, the Bank is entitled to demand a contractual penalty of CZK 100 000 in
each individual case of breach of the Contract.

2. If the Assignor breaches the obligations stipulated in Articles IV, V and
VIII, paragraph 3, letter a), b), c), d), f), and g) of this Contract, the Bank
is entitled to demand a contractual penalty of 500 000 CZK in each individual
case of breach of the Contract.

3. Neither circumstances excluding liability nor insufficient fault on the part
of the Assignor affect the Bank's right to demand the contractual penalty. The
Bank's right to demand the contractual penalty does not affect to any extent the
right of the Bank for compensation for damages caused by a breach of the
contractual obligation. The Assignor is obliged to fulfil the obligation, the
fulfillment of which was secured by the contractual penalty, regardless of
payment of the contractual penalty.

Article XI
Closing Provisions

1. Unless provided otherwise by this Contract or by relevant Czech or foreign
legal regulations, all information contained in this Contract or provided
between the Contracting Parties in connection with this Contract that is not
publicly available is confidential and the Contracting Parties are obliged to
keep it confidential (hereafter "the Confidential Information"). The Bank is
also entitled to use the Confidential Information for purposes related to the
business operations of the Bank, in particular for providing services to the
Assignor and processing the Confidential Information for these purposes. The
Bank is entitled to provide the Confidential Information to a person controlling
the Bank, to persons controlled by the Bank, to persons controlled by the same
person as the Bank (a controlling relationship in the sense of Section 66a of
Act No. 513/1991 Coll., the Commercial Code, as amended), and further to persons
that the Bank has entrusted by fulfilling any of its legal or contractual
obligations, provided that the Bank ensures that these persons are bound by
confidentiality duty in relation to the Confidential Information to the same
extent as to which the Bank is bound by confidentiality duty according to this
Contract and the relevant legal regulations.

2. The Bank will execute setting-off or payment of any receivables denominated
in various currencies using the exchange rate stipulated by the Bank two (2)
Business Days prior to the date on which setting-off or payment will be made and
in accordance with the Bank's rules for stipulating exchange rates. If the use
of the exchange rate set as of the above-mentioned date is not possible for any
reason, the Bank will use the exchange rate stipulated as of the closest
preceding Business Day.

3. This Contract is signed in six engrossments in the Czech language and three
engrossments in the English language; the Assignor will receive one engrossment
of each language version and the Bank will receive the remaining engrossments of
both language versions. The Czech language version of the Contract is binding
and decisive.

4. If any provision of this Contract is or becomes or shall be found to be
invalid or unenforceable, this will not affect the validity or enforceability of
the remaining provisions of the Contract (to the fullest extent permitted by
legal regulations). In such cases the Contracting Parties undertake to replace
the invalid or unenforceable provision by a valid and enforceable one which
shall have to the highest possible extent permitted by the legal regulations the
same meaning and effect as the original intention which is being replaced.

5. This Contract can be changed or amended only by written agreement of the
Contracting Parties stating clear will of the Contracting Parties to change or
amend this Contract.

6. This Contract is governed by valid Czech law. Any disputes arising from this
Contract will be definitively resolved, excluding the legal power of common
courts, in arbitration proceedings conducted before the Arbitration Court of the
Chamber of Economy of the Czech Republic and the Chamber of Agriculture of the
Czech Republic according to its Rules, by three (3) arbitrators appointed in
accordance with these Rules. The Contracting Parties undertake to fulfil all
obligations imposed on them in the arbitration award within the time limits
specified therein.

7. The Contracting Parties agreed on the following method of delivery of written
documents. The written documents will be sent to the Bank at the address: Česká
spořitelna, a.s., Olbrachtova 62, Prague 4, Postal Code 140 00, Department of
Restructuring and Execution (1263), fax 00420 2 61073229 to the Assignor at the
address: C/o CME Development Corporation, 8th Floor, Aldwych House, 71-91
Aldwych, London WC2B 4HN, attention Vice President - Finance Mark Wyllie, tel.
44 20 7430 5337, fax 44 20 7430 5402 ;

and to the Debtor at the address: CNTS, Vladislavova 20, 110 00 Praha 1,

Ceska republika, attention Mr. Milan Cimirot, tel. +42 02 211 00 169, fax +42 02
211 00 182;



or to such an address that will be announced in writing by the appropriate
Contracting Party to the other Contracting Party (in the case of the Debtor, the
appropriate Contracting Party means the Assignor). In the case the written
document is returned as undeliverable, it is considered to have been delivered
on the day following the day when it was returned.

8. This Contract becomes valid and effective by signature of both Contracting
Parties.

9. After having read this Contract, the Contracting Parties declare that they
agree with its content, that it has been drawn up on the basis of truthful
information and their true and free will, and that it has not been negotiated
under duress or under conditions otherwise disadvantageous to one Contracting
Party.

IN WITNESS WHEREOF both Contracting Parties have affixed their signatures on the
day set forth below.

CME Czech Republic B.V. :

 

By: /s/ Frederic Thomas Klinkhammer

Name : Frederic Thomas Klinkhammer

Title : Director A

Date : October 2, 2001

 

Česká spořitelna, a.s.:

By : /s/ Ing. Josef Suryn

Name : Ing. Josef Suryn

Title : Head of Section of Restructuring and Execution, Head of Section of Big
Corporations

Date : October 5, 2001

 

 

By : /s/Ing. Jaroslav Jirát

Name : Ing. Jaroslav Jirát

Title : Section of Restructuring and Execution, Section of Big Corporations

Date : October 5, 2001

 

Enclosure No. 1 of the Contract on Security Assignment of a Receivable No.
PP/81/01/LCD

Cadastral Registry

for the city of Prague

CME Czech Republic B.V.

Hoogoorddreef 9

1101BA Amsterdam Zuidoost

The Netherlands

Registration No.: 33289324

and

Česká spořitelna, a.s.

Na Příkopě 29, Prague 1, Postal Code: 113 98

Identification No. 45 24 47 82

registered in the Commercial Register maintained by the Municipal Court in
Prague,

Section B, Inlet 1171

jointly declare and announce

to the Cadastral Register for the city of Prague in accordance with Section 36,
paragraph 5, letter a) of Decree No. 190/96 Coll., as amended

the fact that there has been a change of the mortgage creditor

for the receivable of the company CME Czech Republic B.V. against the debtor,
the company Česká nezávislá televizní společnost, spol. s r.o. with its
registered seat at Vladislavova 20, Prague 1, Identification No. 49 61 66 68,
registered in the Commercial Register maintained by the Municipal Court in
Prague, Section C, Inlet 21333, which is secured by a mortgage on real estate
properties listed in the cadastral area Nové město, in capacity of the local
Cadastral Register on List of Ownership No. 1326. Entry of the mortgage right
was permitted by decision of local Cadastral Register No. V2 11624/00 with legal
effects of entry starting from 21.4. 2000.

Based on Contract No. PP/81/01/LCD on Security Assignment of a Receivable
concluded on _____ between Česká spořitelna, a.s. and the company CME Czech
Republic B.V., Česká spořitelna, a.s. has become the mortgage creditor of the
above-mentioned receivable according to Section 524 and subseq. of the Civil
Code in association with Section 554 of the Civil Code.

Regarding the fact that the rights to the stated real estate properties are not
disputed or doubted by the declaring parties, we request the registration of
change in the person of the mortgage creditor from the company CME Czech
Republic B.V. to the company Česká spořitelna, a.s. for the following buildings
and land parcels: Land Parcel No. 696 built up area/other building object, area
of 1 262 square meters; Land Parcel No.709 built up area/other building object,
area of 695 square meters; Land Parcel No. 697 built up area/courtyard, area of
155 square meters, building No. 1477 on Land Parcel No. 696 built up area/other
building object and; building No. 28 on Land Parcel No. 709 built up area/other
building object, all registered on the List of Ownership No. 1326 for cadastral
area Nové město, Prague Municipality, in the Cadastral Register for the city of
Prague.



In Prague, date:

 

CME Czech Republic B.V.:

 

 

 

________________

Name:

Position:

Date:

 

 

Česká spořitelna, a.s.:

 

 

__________________

Name:

Position:

Date:

 

 

___________________

Name:

Position:

Date:

Enclosure No. 2 of the Contract on Security Assignment of a Receivable No.
PP/81/01/LCD

 

 

NOTICE OF ASSIGNMENT OF RECEIVABLES

 

 

Česká nezávislá televizní společnost, spol. s r.o.

Vladislavova 20, Prague 1

Identification No.: 49 61 66 68

registered in the Commercial Register maintained by the Municipal Court in
Prague,

Section C, Inlet 21333

 

 

Dear all:

We hereby inform you that on ________ [date] we, the company CME Czech Republic
B.V. with its registered seat at Hoogoorddreef 9, 1101BA Amsterdam Zuidoost,
The Netherlands, Registration No. 33289324 as the assignor, concluded Contract
No. PP/81/01/LCD on Security Assignment of a Receivable with Ceska sporitelna,
a.s., with its registered seat at Na Prikope; 29, Prague 1, Postal Code 113 98,
Identification No. 45244782, registered in the Commercial Register maintained by
the Municipal Court in Prague under Ref. No. B.1171 on 30 December 1991, as the
assignee, and that based on this contract our monetary receivable against you,
the company Ce

ska nezavisla televizni spolecnost, spol. s r.o., resulting from the resolution
of your regular General Meeting on the distribution of profit and payment of
dividends for the year 1999 held on 17 April 2000, was assigned to Ceska;
sporitelna, a.s. The original amount of the assigned receivable was 475 227 596
CZK; whereas as of the day of signature of the above mentioned Contract on the
Security Assignment of Receivable the amount of the assigned receivable was 283
087 301 CZK. Along with the assigned receivable, all rights associated therewith
passed to Ceska sporitelna, a.s., in particular, the mortgage right established
in favor of the assignor to secure duly and timely payment of the assigned
receivable registered under No. V2 1162400 for your real estate properties
registered in List of Ownership No. 1326 for the Cadastral area Nové mesto,
Prague Municipality by the Cadastral Register for the city of Prague.



Regarding the above fact, we ask you to make all payments under the
above-specified receivable to Account No. 004327-0310271439/0800 maintained by
Česká spořitelna, a.s.

We would also like to inform you that as of the delivery of this notice your
obligations resulting from the above specified assigned receivable will be duly
and timely fulfilled only by their duly and timely payment to Česká spořitelna,
a.s. to the stated account.

 

 

 

 

_________________________

CME Czech Republic B.V. :

 

 

 

By: _________________

Name:

Title:

Date:

 

I hereby confirm acceptance of this notice:

 

 

In , on _________ [date] .

 

 

 

_________________________

Česká nezávislá televizní společnost, spol. s r.o.